Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20-26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sporbert (US 20050271996) further in view of Andreiko (US 6015289) and Abels (US 20090169841) and Chishti (US 5975893).
Regarding Claim 16, Sporbert, in the same field of endeavor, teaches a method of orthodontic treatment (abstract), comprising: scanning a patient's teeth (Paragraph [0032]) with a 3D scanning machine (Figure 1; Paragraph [0108]) to create a computer model (abstract) of a patient's current dentition (abstract); using a computer processor (Paragraph [0017]) to model an ideal occlusion (Abstract; Paragraph [0200]) from the current dentition; determining an initial alignment stage of the current dentition (Paragraph [0115]) and performing a computer simulation to virtually move the patient's teeth from the initial alignment stage to the ideal occlusion in incremental steps (Figure 2; Paragraph [0141]) and re-scanning the patient's teeth to create an aligned-crude model (Paragraph [0117]);  performing a computer simulation to create incremental alignment steps for moving the patient's teeth from the aligned-crude model to the ideal occlusion model (Figure 2; Paragraph [0141]) and designing, using a computer processor, one or more clear alignment tray (Paragraph [0130]) for each incremental alignment step; and fabricating the one or more clear alignment tray, wherein the clear alignment trays are configured for orthodontic treatment (figure 2; 304 and 34;  [0239]-[0244]).
Sporbert is silent regarding  designing, using a computer processor, a plurality of custom lingual brackets which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise: a mounting portion; a treatment portion attached to the mounting portion; and a through-hole located between the mounting portion and the treatment portion, the through-hole being disposed transverse to an exterior surface of the mounting portion, fabricating the custom lingual brackets, bonding the custom lingual brackets to the patients teeth and inserting at least one archwire into the custom lingual brackets to align and level teeth and after delivery of the clear alignment trays: removing the at least one archwire from the custom lingual brackets; and  inserting a first alignment tray of the one or more clear alignment trays into the patient's mouth.
Andreiko, in the same field of endeavor, discloses designing, using a computer processor (column 14, lines 40-49), a plurality of custom lingual brackets (Figure 8H; abstract) which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise: fabricating the custom lingual brackets (abstract), bonding the custom lingual brackets to the patients teeth (Figures 8G and 8H; Column 60) inserting at least one archwire into the custom lingual brackets to align and level teeth (Figure 8I and 8H). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s custom bracket and archwire steps in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied by the archwire. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]). 
Abels, in the same field of endeavor, disclose a bracket comprising: a mounting portion 12; a treatment portion 16 attached to the mounting portion (Figure 1; via 12); and a through-hole 20 located between the mounting portion and the treatment portion 16, the through-hole being formed such that all of the through-hole is internal to the treatment portion (see Figure 1 where the through-hole is internally within the body), wherein the through-hole 16 disposed transverse to an exterior surface of the mounting portion (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the custom lingual bracket of Sporbert/Andreiko with the mounting and treatment portions of Abels in order to generate for so the teeth move into the proper locations.
Chishti, in the same field of endeavor discloses  the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted in the patient's mouth (Figure 2; Column 9, Lines 15-42). It would have been obvious of one of ordinary skill in the art to have modified Sporbert’s method of orthodontic treatment with Chishti’s alignment trays inserted after the removal of the archwire in order to bring the patient’s teeth to the position and orientation as desired (Abstract).
Regarding Claim 26, Sporbert discloses a method of orthodontic treatment using orthodontic brackets (abstract): providing the orthodontic brackets (Paragraph [0115]). Sporbert does not disclose the bracket comprises: a mounting portion comprising a mounting surface and a plurality of recesses, wherein each of the plurality of recesses has a square shape, is formed beneath the mounting surface and disposed at an undercut angle with respect to the mounting surface, such that each of the plurality of recesses joins the mounting surface at an angle less than perpendicular, and has an inner surface and an outer surface, the inner surface having a greater area than the outer surface; and a treatment portion comprising at least one wire-mounting element; wherein the mounting portion and the treatment portion are formed integrally in one part; attaching, using a bonding material, the orthodontic brackets to one or more teeth of a patient, wherein the bonding material is received within the plurality of recesses; and either: inserting at least one archwire into the at least one wire-mounting element of the treatment portion; or attaching a clear alignment tray to the treatment portion. Further, Sporbert does not disclose a plurality of grooves, wherein each of the plurality of grooves is formed in a sidewall that separates directly adjacent recesses of the plurality of recesses, each of the plurality of grooves being in a form of a passage between such directly adjacent recesses.
Andreiko discloses an orthodontic bracket (Figure 8I)  which is attached, using a bonding material (Column 60, Lines 35-45), the orthodontic brackets to one or more teeth of a patient (Figure 8H), wherein the bonding material is received within the plurality of recesses (Column 60, Lines 35-45 discloses that the bracket is custom to the surface of the tooth therefore recesses are present which therefore spreads through the recesses); inserting at least one archwire (see Figure 8H) into the at least one wire-mounting element of the treatment portion. (see Figure 8H). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s custom bracket with recesses and archwire steps in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied by the archwire. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]).
Abels discloses the bracket comprises: a mounting portion 12 comprising a mounting surface (labeled below) comprising a plurality of grooves (formed by 32a and 24) and a plurality of recesses 24, wherein each of the plurality of recesses has a square shape (see Figure 1), is formed beneath the mounting surface (labeled below) and disposed at an undercut angle (see circled portion below) with respect to the mounting surface, such that each of the plurality of recesses joins the mounting surface at an angle less than perpendicular (see circled portion below), and has an inner surface (labeled below) and an outer surface (labeled below), the inner surface having a greater area than the outer surface; wherein each of the plurality of grooves (formed by 32a and 24) is formed in a sidewall (labeled below) that separates directly adjacent recesses of the plurality of recesses 24, each of the plurality of grooves being in a form of a passage between such directly adjacent recesses (see Figure 1), and a treatment portion 16 comprising at least one wire-mounting element 20; wherein the mounting portion 12 and the treatment portion 16 are formed integrally in one part (see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of treatment as disclosed by Sporbert and the mounting portion of Andreiko’s recesses with the orthodontic bracket of Abels and its protrusions in order to have a surface capable of bonding to the tooth to aid in movement of the teeth.

    PNG
    media_image1.png
    331
    510
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    330
    500
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    351
    529
    media_image3.png
    Greyscale

Regarding Claim 20, Sporbert/Andreiko/Abels/Chishti disclose the method substantially as claimed. Sporbert does not disclose an archwire is formed using an additive manufacturing process.
Andreiko, discloses, an archwire is formed using an additive manufacturing process (Column 65 line 35 - 67; additive manufacturing as defined by GE is data computer-aided-design to direct hardware to deposit material). It would have been obvious to one of ordinary skill in the art to have modified Sporbert’s method of orthodontic treatment with Andreiko’s archwire made by additive manufacturing in order to function optimally with the brackets to move teeth to the desired location (Column 1, Lines 35-45).
In regards to Claim 21,  Sporbert/Andreiko/Abels/Chishti disclose the method substantially as claimed. Sporbert discloses custom lingual brackets. However, Sporbert does not disclose the brackets are formed in one piece using an additive manufacturing process.
Andreiko, discloses the brackets are formed in one piece using an additive manufacturing process (Column 64 line 60 – column 65, line 6; additive manufacturing as defined by GE is data computer-aided-design to direct hardware to deposit material). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s method of orthodontic treatment with Andreiko’s bracket formed by additive manufacturing, in order to create a bracket with a bonding surface with grooves, protrusions, pockets, etc. to assist in forming a strong adhesive bond to the tooth (Column 6, Lines 5-20).
Regarding Claims 22 and 23, Sporbert/Andreiko/Abels/Chishti disclose the method substantially as claimed. Sporbert does not disclose a mounting surface for attachment to one of the patient's teeth; and bonding elements for receiving a bonding material; and the bonding elements are formed as protrusions above the mounting surface and recesses beneath the mounting surface.
Andreiko discloses receiving a bonding material (Column 30, Lines 53-45). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s bonding material in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied to the bracket. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]).
Abels discloses a mounting surface (labeled below) for attachment to one of the patient's teeth; and bonding elements 22 and the bonding elements are formed as protrusions 32a above the mounting surface and recesses 24 beneath the mounting surface. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of treatment as disclosed by Sporbert  with the orthodontic bracket of Abels in order to have a surface capable of bonding to the tooth to aid in movement of the teeth.

    PNG
    media_image2.png
    330
    500
    media_image2.png
    Greyscale

Regarding Claim 24, Sporbert/Andreiko/Abels/Chishti disclose the method substantially as claimed. Sporbert does not disclose the mounting surface comprises a plurality of grooves, the method comprising using the plurality of grooves to spread the bonding material through the plurality of recesses.
Abels discloses the mounting surface (labeled above) comprises a plurality of grooves (formed where 24 meets 32a). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of treatment as disclosed by Sporbert  with the orthodontic bracket of Abels in order to have a surface capable of bonding to the tooth to aid in movement of the teeth.
Andreiko discloses the method comprising using the plurality of grooves to spread the bonding material through the plurality of recesses (Column 30, Lines 53-45 discloses the bonding material spreads through the space between the bracket base and the tooth, therefore spreading through recesses via the grooves). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s bonding material in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied to the bracket. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]).
	Regarding Claim 25, Sporbert/Andreiko/Abels/Chishti disclose the method substantially as claimed. Sporbert does not disclose the mounting surface is formed to have a convex angle for mounting on a lingual side of one of the patient's teeth.
Abel discloses the mounting surface (where the bracket meets the tooth in Figure 1) of the bracket is formed to have a convex angle for mounting on a lingual side of one of the patient's teeth (see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of treatment as disclosed by Sporbert  with the orthodontic bracket of Abel in order to have a stronger connection to the tooth to aid in the movement of the teeth.
Regarding Claim 36, Sporbert, discloses a method of orthodontic treatment (abstract), comprising: scanning a patient's teeth (Paragraph [0032]) with a 3D scanning machine (Figure 1; Paragraph [0108]) to create a computer model (abstract) of a patient's current dentition (abstract); using a computer processor (Paragraph [0017]) to model an ideal occlusion (Abstract; Paragraph [0200]) from the current dentition; determining an initial alignment stage of the current dentition (Paragraph [0115]) and performing a computer simulation to virtually move the patient's teeth from the initial alignment stage to the ideal occlusion in incremental steps (Figure 2; Paragraph [0141]) and re-scanning the patient's teeth to create an aligned-crude model (Paragraph [0117]);  performing a computer simulation to create incremental alignment steps for moving the patient's teeth from the aligned-crude model to the ideal occlusion model (Figure 2; Paragraph [0141]) and designing, using a computer processor, one or more clear alignment tray (Paragraph [0130]) for each incremental alignment step; and fabricating the one or more clear alignment tray, wherein the clear alignment trays are configured for orthodontic treatment (figure 2; 304 and 34;  [0239]-[0244]).
Sporbert is silent regarding  designing, using a computer processor, a plurality of custom lingual brackets which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise: a mounting portion; a treatment portion attached to the mounting portion; wherein each of the plurality of grooves is formed in a sidewall that separates directly adjacent recesses of the plurality of recesses, each of the plurality of grooves being in a form of a passage between such directly adjacent recesses; and formed such that all of the through-hole is internal to the treatment portion, wherein the through-hole is a through-hole located between the mounting portion and the treatment portion, the through-hole being disposed transverse to an exterior surface of the mounting portion, fabricating the custom lingual brackets; using the plurality of grooves to spread the bonding material through the plurality of recesses bonding the custom lingual brackets to the patients teeth and inserting at least one archwire into the custom lingual brackets to align and level teeth.
Andreiko, discloses designing, using a computer processor (column 14, lines 40-49), a plurality of custom lingual brackets (Figure 8H; abstract) which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise: fabricating the custom lingual brackets (abstract), bonding the custom lingual brackets to the patients teeth (Figures 8G and 8H; Column 60) inserting at least one archwire into the custom lingual brackets to align and level teeth (Figure 8I and 8H). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s custom bracket and archwire steps in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied by the archwire. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]). 
Abels, discloses a bracket comprising: a mounting portion 12; a treatment portion 16 attached to the mounting portion (Figure 1; via 12); wherein each of the plurality of grooves (formed by 32a and 24) is formed in a sidewall (labeled above) that separates directly adjacent recesses 24 of the plurality of recesses 24, each of the plurality of grooves being in a form of a passage between such directly adjacent recesses (see Figure 1), and a through-hole 20 located between the mounting portion and the treatment portion 16, the through-hole being internal to the treatment portion (see Figure 1; the through-hole is inside the bracket) disposed transverse to an exterior surface of the mounting portion (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the custom lingual bracket of Sporbert/Andreiko’s recesses to spread the bonding material through the with the mounting and treatment portions of Abels in order to generate for so the teeth move into the proper locations.
Claims 18-19, 28-29, and 31-35  are rejected under 35 U.S.C. 103 as being unpatentable over Sporbert, further in view of Andreiko, Abels, Chishti, and Strauss (EP 0658335).
Regarding Claims 18, Sporbert/Andreiko/Abels/Chishti discloses the device as previously described above, but fails to show the archwire is a round, superelastic archwire.
Strauss teaches an archwire that is a round (shown in Figure 4, 15), superelastic archwire (Column 1, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s method of orthodontic treatment with Strauss’s superelastic wire in order to keep symmetry of the archwire in order for the dental arch of the treated jaw to remain symmetric, as taught by Strauss (Column 1, Lines 45-55).
In regards to Claims 19, Sporbert/Andreiko/Abels/Chishti discloses the device as previously described above, but fails to show the archwire is formed from shape-memory alloy material. Strauss discloses, the archwire is formed from shape-memory alloy material. (Column 1, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert/Andreiko/Abel’s method of orthodontic treatment with Strauss’s archwire composed of a shape-memory allow material in order to keep tension with the brackets as the teeth move so that the arch symmetry can remain intact and adding flexibility of using a shaped-memory ally material.
Regarding Claim 28, Sporbert/Andreiko/Abels/Chishti/Strauss discloses the device as previously described above, but fails to show the at least one wire-mounting element comprises a slot with a curved base 
Strauss discloses the at least one wire-mounting element comprises a slot with a curved base (Figure 15). , it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert/Andreiko’s method of orthodontic treatment with Strauss’s curved wire-mounting element in order to allow the archwire to rotate as the alignment of the teeth changes.
Regarding Claim 29, Sporbert discloses a method of orthodontic treatment (abstract), comprising: scanning a patient's teeth (Paragraph [0032]) with a 3D scanning machine (Figure 1; Paragraph [0108]) to create a computer model (abstract) of a patient's current dentition (abstract); using a computer processor (Paragraph [0017]) to model an ideal occlusion (Abstract; Paragraph [0200]) from the current dentition; determining an initial alignment stage of the current dentition (Paragraph [0115]) and performing a computer simulation to virtually move the patient's teeth from the initial alignment stage to the ideal occlusion in incremental steps (Figure 2; Paragraph [0141]), and re-scanning the patient's teeth to create an aligned-crude model (Paragraph [0117]);  performing a computer simulation to create incremental alignment steps for moving the patient's teeth from the aligned-crude model to the ideal occlusion model (Figure 2; Paragraph [0141]) and designing, using a computer processor, one or more clear alignment tray (Paragraph [0130]) for each incremental alignment step; and fabricating the one or more clear alignment tray, wherein the clear alignment trays are configured for orthodontic treatment (figure 2; 304 and 34;  [0239]-[0244]).
Sporbert does not disclose wherein a first set of the plurality of custom lingual brackets comprise: a through-hole located between the mounting portion and the treatment portion, the through-hole being disposed transverse to an exterior surface of the mounting portion and a second set of the plurality of custom lingual brackets has at least one custom lingual bracket, which comprises: a mounting portion and a treatment portion formed integrally in one part; the treatment portion comprising at least one a first tube-shaped wire- mounting element and a second tube-shaped wire-mounting element, which is disposed at an angle relative to the first tube-shaped wire-mounting element; and the mounting portion comprising a mounting surface for attachment to a tooth and at least one bonding element configured to receive a bonding material, wherein the at least one bonding element is disposed at an undercut angle-6-Serial No. 16/481,299 with respect to the mounting surface; fabricating each of the plurality of custom lingual brackets such that the mounting portion and the treatment portion are formed integrally in one part; bonding each of the plurality of custom lingual brackets to the patient's teeth; inserting at least one archwire into the through-hole of each of the first set of the plurality of custom lingual brackets and through the first or second tube-shaped wire- mounting element of each of the second set of the plurality of custom lingual brackets to align and level the patient's teeth; further Sporbert does not disclose the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted in the patient's mouth.
Andreiko, discloses designing, using a computer processor (column 14, lines 40-49), a plurality of custom lingual brackets (Figure 8H; abstract) which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise: fabricating the custom lingual brackets (abstract) such that the mounting portion and the treatment portion are formed integrally as one (Figure 8G), bonding the custom lingual brackets to the patients teeth (Figures 8G and 8H; Column 60) and inserting at least one archwire into the custom lingual brackets to align and level teeth (Figure 8I and 8H). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s custom bracket and archwire steps in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied by the archwire. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]). 
Abels, discloses a bracket comprising: a mounting portion 12, comprising a mounting surface 22 and a plurality of recesses 24, the mounting surface comprising a plurality of grooves (formed where 24 meets 32a) for spreading the bonding material through the plurality of recesses, a treatment portion 16 attached to the mounting portion (Figure 1; via 12); and a through-hole 20 located between the mounting portion and the treatment portion 16, the through-hole being disposed transverse to an exterior surface of the mounting portion (figure 1) and the mounting portion 12comprising a mounting surface (labeled above) for attachment to a tooth and at least one bonding element 22 configured to receive a bonding material, wherein the at least one bonding element is disposed at an undercut angle-6-Serial No. 16/481,299 (formed by 24 and 32a) with respect to the mounting surface (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the custom lingual bracket of Sporbert/Andreiko with the mounting and treatment portions of Abels in order to generate for so the teeth move into the proper locations.
Chishti, in the same field of endeavor discloses  the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted in the patient's mouth (Figure 2; Column 9, Lines 15-42). It would have been obvious of one of ordinary skill in the art to have modified Sporbert’s method of orthodontic treatment with Chishti’s alignment trays inserted after the removal of the archwire in order to bring the patient’s teeth to the position and orientation as desired (Abstract).
	Strauss, discloses the treatment portion comprising at least one a first tube-shaped wire- mounting element 29 and a second tube-shaped wire-mounting element (Labeled below), which is disposed at an angle relative to the first tube-shaped wire-mounting element (Figure 17); and through the first tube-shaped wire- mounting element of each of the second set of the plurality of brackets to align and level the patient's teeth (Column 6, Lines 44-54). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s orthodontic method with Strauss’s bracket in order to facilitate movement of the teeth in a desired direction (Column 6, Lines 50-55).
Regarding Claim 31, Sporbert/Andreiko/Abels/Chishti/Strauss as modified  discloses the device as previously described above. Sporbert discloses the device as previously described above, but fails to show the archwire is a round, superelastic archwire.
Strauss teaches an archwire that is a round (shown in Figure 4, 15), superelastic archwire (Column 1, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s method of orthodontic treatment with Strauss’s superelastic wire in order to keep symmetry of the archwire in order for the dental arch of the treated jaw to remain symmetric, as taught by Strauss (Column 1, Lines 45-55).
In regards to Claim 32, Sporbert/Andreiko/Abels/Chishti/Strauss as modified  discloses the device as previously described above. Sporbert  fails to show the archwire is formed from shape-memory alloy material. Strauss discloses, the archwire is formed from shape-memory alloy material. (Column 1, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert/Andreiko’s method of orthodontic treatment with Strauss’s archwire composed of a shape-memory allow material in order to keep tension with the brackets as the teeth move so that the arch symmetry can remain intact and adding flexibility of using a shaped-memory ally material.
Regarding Claims 33, Sporbert/Andreiko/Abels/Chishti/Strauss disclose the method substantially as claimed. Sporbert does not disclose an archwire is formed using an additive manufacturing process.
Andreiko, discloses, an archwire is formed using an additive manufacturing process (Column 65 line 35 - 67; additive manufacturing as defined by GE is data computer-aided-design to direct hardware to deposit material). It would have been obvious to one of ordinary skill in the art to have modified Sporbert’s method of orthodontic treatment with Andreiko’s archwire made by additive manufacturing in order to function optimally with the brackets to move teeth to the desired location (Column 1, Lines 35-45).
In regards to Claims 34,  Sporbert/Andreiko/Abels/Chishti/Strauss disclose the method substantially as claimed. Sporbert discloses custom lingual brackets. However, Sporbert does not disclose the brackets are formed in one piece using an additive manufacturing process.
Andreiko, discloses the brackets are formed in one piece using an additive manufacturing process (Column 64 line 60 – column 65, line 6; additive manufacturing as defined by GE is data computer-aided-design to direct hardware to deposit material). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s method of orthodontic treatment with Andreiko’s bracket formed by additive manufacturing, in order to create a bracket with a bonding surface with grooves, protrusions, pockets, etc. to assist in forming a strong adhesive bond to the tooth (Column 6, Lines 5-20).
Regarding Claim 35,  Sporbert/Andreiko/Abels/Chishti/Strauss disclose the method substantially as claimed. Sporbert does not disclose attaching each custom lingual bracket of the second set of the plurality of custom lingual brackets to a molar tooth of the patient; and inserting the archwire through the second tube-shaped wire-mounting element of one or more custom lingual bracket of the second set of the plurality of custom lingual brackets to produce a distal crown moment in each molar to which the one or more custom lingual bracket is attached.
Strauss, discloses the treatment portion comprising a bracket on the molar (Figure 4) at least one a first tube-shaped wire- mounting element 29 and a second tube-shaped wire-mounting element (Labeled below), which is disposed at an angle relative to the first tube-shaped wire-mounting element (Figure 17); and through the first tube-shaped wire- mounting element of each of the second set of the plurality of brackets to align and level the patient's teeth (Column 6, Lines 44-54; creating a distal crown moment). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s orthodontic method with Strauss’s bracket in order to facilitate movement of the teeth in a desired direction (Column 6, Lines 50-55).
Response to Arguments
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive.
In response to applicants’ arguments that Chishti does not disclose “the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted into the patient’s mouth” as claimed in Claim 16. Chishti discloses a removeable alignment tray in which is placed on teeth in step to align the arch. As disclosed by Sporbert orthodontic treatment methods include: “(i) brackets and `straight` or planar archwire, (ii) brackets and non-planar or customized archwire; and (iii) aligner shells; however, one skilled in the art would realize that other orthodontic treatment options are available” in Paragraph [0239] and further describes in the same paragraph, “placing brackets on patients' teeth and inserting archwires within the bracket slots, periodically replacing the archwires on patients' dentitions” which means the removal of the archwire is inherent in the field and disclosed by Sporbert which is later modified by Chishti to then incorporate the step of the clear aligner tray. Further applicant argues that Abels does not disclose “a through-hole” as claimed in Claim 16. A through-hole in the broadest reasonable interpretation as a hole that traverses through a device. The arch wire slot traverses the entirety of the length if the bracket. Further Abels bracket is disclose as a labial bracket, however, Abels is used to modify Sporbert/Andreiko wherein Andreiko is the reference which discloses the bracket is a custom lingual bracket in Figure 8A. therefore the modified bracket of Sporbert/Andreiko/Abels/Chishti disclose the custom lingual bracket. Applicant further argues that a labial bracket cannot be modified to be a lingual bracket. In Creekmore (US 4529382) it is disclose that the difference between the types of brackets is the radius of curvature meaning the functionally/structure modified would not be destroyed by the combination of references. 
	In response to applicant’s argument that Andreiko does not disclose additive manufacturing process of creating an archwire as claimed in Claim 20 and Claim 33, and additive manufacturing to create bracket as claimed in claim 21 and Claim 34. Andreiko discloses in the abstract of the invention that a computer is programed to construct arch forms and design the appliance, in which it the archwire and bracket are
 included.
	Regarding Claims 22-24 and 27, applicant argues that Abels does not disclose a mounting surface as claimed. Further applicant argues that the figure depicting the mounting surface below is an arbitrary line. The line of the mounting surface of the mounting portion is depicted below. As applicant did not designate the specific location of the mounting surface on the mounting portion there is no reason that surface cannot be it. In addition, the broadest reasonable interpretation of the mounting surface is a surface that comes into contact with the adhesive which the mounting surface of Abels. 

    PNG
    media_image2.png
    330
    500
    media_image2.png
    Greyscale

	 Regarding applicant’s arguments that Abels does not disclose a plurality of grooves as claimed in Claim 26. Further, applicant argues that the grooves cannot be on the line of the mounting surface. As shown in the Figure above the grooves formed where 24 meets 32a is a located along said line. 
In response to applicants’ arguments that Chishti does not disclose “the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted into the patient’s mouth” as claimed in Claim 29. Chishti discloses a removeable alignment tray in which is placed on teeth in step to align the arch. As disclosed by Sporbert orthodontic treatment methods include: “(i) brackets and `straight` or planar archwire, (ii) brackets and non-planar or customized archwire; and (iii) aligner shells; however, one skilled in the art would realize that other orthodontic treatment options are available” in Paragraph [0239] and further describes in the same paragraph, “placing brackets on patients' teeth and inserting archwires within the bracket slots, periodically replacing the archwires on patients' dentitions” which means the removal of the archwire is inherent in the field and disclosed by Sporbert which is later modified by Chishti to then incorporate the step of the clear aligner tray. Further applicant argues that Strauss does not disclose a second tube shaped wire mounting element. This is shown in Figure 17 of Strauss wherein the arch wire enters the secondary tube, it is disclosed that it is at an angle relative to one another as the first tube is parallel to that of the second tube meaning the angle it is at relative to the other is 180 degrees. In addition Strauss discloses the ability to align teeth as the purpose of the bracket to align the dentition. Moreover, Strauss/Abels are modifying the bracket of Andreiko which is a lingual bracket therefore the bracket as modified is still a lingual bracket. 
Regarding applicant’s arguments that Strauss does not disclose inserting an archwire into the tubular member as claimed in Claim 35, Strauss discloses this is Column 6, Lines 30-40.
Regarding Claim 36, applicant argues that Abels does not disclose a mounting surface as claimed. Further applicant argues that the figure depicting the mounting surface below is an arbitrary line. The line of the mounting surface of the mounting portion is depicted below. As applicant did not designate the specific location of the mounting surface on the mounting portion there is no reason that surface cannot be it. In addition, the broadest reasonable interpretation of the mounting surface is a surface that comes into contact with the adhesive which the mounting surface of Abels. Regarding applicant’s arguments that Abels does not disclose a plurality of grooves as claimed in Claim 36. Further, applicant argues that the grooves cannot be on the line of the mounting surface. As shown in the Figure above the grooves formed where 24 meets 32a is a located along said line. Further applicant argues that Abels does not disclose “a through-hole” as claimed in Claim 36. A through-hole in the broadest reasonable interpretation as a hole that traverses through a device. The arch wire slot traverses the entirety of the length if the bracket. Further Abels bracket is disclose as a labial bracket, however, Abels is used to modify Sporbert/Andreiko wherein Andreiko is the reference which discloses the bracket is a custom lingual bracket in Figure 8A. therefore the modified bracket of Sporbert/Andreiko/Abels/Chishti disclose the custom lingual bracket. Applicant further argues that a labial bracket cannot be modified to be a lingual bracket. In Creekmore (US 4529382) it is disclose that the difference between the types of brackets is the radius of curvature meaning the functionally/structure modified would not be destroyed by the combination of references. 



    PNG
    media_image2.png
    330
    500
    media_image2.png
    Greyscale

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772